CONSOLIDATED FINANCIAL STATEMENTS Zarlink Semiconductor Inc. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars, except share amounts, U.S. GAAP) (Unaudited) Dec. 25, March 27, 2009 2009 ASSETS Current assets: Cash and cash equivalents $ 61,905 $ 45,006 Restricted cash and cash equivalents 14,704 13,145 Trade accounts receivable – less allowance for doubtful accounts of $12 (March 27, 2009 – $Nil) 30,352 24,556 Other accounts receivable – less allowance for doubtful accounts of $172 (March 27, 2009 – $632) 3,987 4,300 Inventories – net 26,535 27,821 Prepaid expenses and other 2,048 2,681 Current assets held for sale 1,935 1,935 141,466 119,444 Fixed assets – net of accumulated depreciation of $42,407 (March 27, 2009 – $47,156) 11,528 12,530 Deferred income tax assets – net 5,561 5,800 Intangible assets – net 43,674 49,106 Other assets 2,081 2,655 $ 204,310 $ 189,535 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ 11,885 $ 12,018 Employee-related payables 10,269 9,478 Income and other taxes payable 746 482 Current portion of provisions for exit activities 1,574 3,645 Other accrued liabilities 8,332 6,454 Deferred revenue 4,546 861 Deferred income tax liabilities – current portion 31 28 37,383 32,966 Long-term debt – convertible debentures 67,567 57,203 Long-term portion of provisions for exit activities 323 200 Pension liabilities 16,208 14,690 Deferred income tax liabilities – long-term portion 31 28 Long-term accrued income taxes 2,192 2,408 Other long-term liabilities 545 830 124,249 108,325 Redeemable preferred shares, unlimited shares authorized; non-voting; 1,006,600 shares issued and outstanding (March 27, 2009 – 1,059,200) 12,884 13,558 Commitments and contingencies (Note 10) Shareholders’ equity: Common shares, unlimited shares authorized; no par value; 121,683,182 shares issued and outstanding (March 27, 2009 – 122,425,682) 734,337 738,818 Additional paid-in capital 38,795 33,969 Deficit (670,454 ) (669,872 ) Accumulated other comprehensive loss (35,501 ) (35,263 ) 67,177 67,652 $ 204,310 $ 189,535 (See accompanying notes to the consolidated financial statements) 1 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (In thousands of U.S. dollars, except per share amounts, U.S. GAAP) (Unaudited) Three Months Ended Nine Months Ended Dec. 25, Dec. 26, Dec. 25, Dec. 26, 2009 2008 2009 2008 Revenue $ 54,425 $ 53,726 $ 161,629 $ 176,064 Cost of revenue 26,074 27,215 79,484 91,386 Gross margin 28,351 26,511 82,145 84,678 Expenses: Research and development (“R&D”) 10,930 10,402 31,067 33,560 Selling and administrative (“S&A”) 11,219 10,877 31,636 36,960 Amortization of intangible assets 1,803 1,846 5,431 5,538 Contract impairment (recovery) (94 ) 142 715 142 Impairment (recovery) of current asset - 3,000 (768 ) 3,000 Impairment of asset held for sale - 1,200 - 1,200 Gain on sale of assets - - - (936 ) 23,858 27,467 68,081 79,464 Operating income (loss) 4,493 (956 ) 14,064 5,214 Gain (loss) on repurchase of convertible debentures - 3,593 (316 ) 3,593 Interest income 69 392 157 1,108 Interest expense (985 ) (978 ) (2,861 ) (3,293 ) Amortization of debt issue costs (161 ) (161 ) (481 ) (529 ) Foreign exchange gain (loss) (2,719 ) 10,302 (9,598 ) 11,920 Net income before income taxes 697 12,192 965 18,013 Income tax recovery (expense) (66 ) (92 ) (130 ) 2,419 Net income $ 631 $ 12,100 $ 835 $ 20,432 Net income (loss) attributable to common shareholders after preferred share dividends and premiums on preferred share repurchases $ 112 $ 11,642 $ (758 ) $ 18,587 Net income (loss) per common share: Basic $ 0.00 $ 0.09 $ (0.01 ) $ 0.15 Diluted $ 0.00 $ 0.08 $ (0.01 ) $ 0.13 Weighted average number of common shares outstanding (thousands): Basic 122,293 123,942 122,381 125,589 Diluted 123,652 154,297 122,381 157,136 (See accompanying notes to the consolidated financial statements) 2 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Three Months Ended Nine Months Ended Dec. 25, Dec. 26, Dec. 25, Dec. 26, 2009 2008 2009 2008 CASH PROVIDED BY (USED IN) Operating activities: Net income $ 631 $ 12,100 $ 835 $ 20,432 Depreciation of fixed assets 939 1,205 2,864 3,588 Amortization of other assets 1,964 2,007 5,912 6,067 Stock compensation expense 475 575 1,163 1,575 Other non-cash changes in operating activities 2,802 (9,153 ) 9,857 (10,789 ) Deferred income taxes 162 1,248 245 2,181 Decrease (increase) in working capital: Trade accounts and other receivables (6,615 ) 8,836 (5,536 ) 3,091 Inventories 3,809 (383 ) 1,286 685 Prepaid expenses and other 951 2,175 634 3,744 Payables and other accrued liabilities 1,671 (11,492 ) (208 ) (16,270 ) Deferred revenue 1,770 (1,084 ) 3,685 857 Total 8,559 6,034 20,737 15,161 Investing activities: Expenditures for fixed assets (998 ) (806 ) (1,984 ) (3,070 ) Proceeds from disposal of fixed assets - - - 984 Total (998 ) (806 ) (1,984 ) (2,086 ) Financing activities: Repurchase of convertible debentures - (2,594 ) (13 ) (2,594 ) Payment of dividends on preferred shares (474 ) (437 ) (1,417 ) (1,522 ) Repurchase of preferred shares (144 ) (290 ) (849 ) (1,180 ) Repurchase of common shares (642 ) (887 ) (642 ) (2,707 ) Total (1,260 ) (4,208 ) (2,921 ) (8,003 ) Effect of currency translation on cash (102 ) (1,613 ) 1,067 (2,154 ) Increase (decrease) in cash and cash equivalents 6,199 (593 ) 16,899 2,918 Cash and cash equivalents, beginning of period 55,706 45,872 45,006 42,361 Cash and cash equivalents, end of period $ 61,905 $ 45,279 $ 61,905 $ 45,279 (See accompanying notes to the consolidated financial statements) 3 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Common Shares Number (thousands) Amount Additional Paid-in Capital Deficit Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance, March 28, 2008 127,346 $ 768,509 $ 5,104 $ (638,389 ) $ (35,781 ) $ 99,443 Net income - - - 1,100 - 1,100 Foreign currency translation adjustment - 29 29 Minimum pension liability - Comprehensive income - $ 1,129 Common share repurchase (900 ) (5,431 ) 4,591 - - (840 ) Stock compensation expense - - 510 - - 510 Preferred share dividends - - - (566 ) - (566 ) Premiums on preferred share repurchases - - (162 ) - - (162 ) Balance, June 27, 2008 126,446 $ 763,078 $ 10,043 $ (637,855 ) $ (35,752 ) $ 99,514 Net income - - - 7,232 - 7,232 Foreign currency translation adjustment - (41 ) (41 ) Minimum pension liability - 348 348 Comprehensive income - $ 7,539 Common share repurchase (1,020 ) (6,156 ) 5,176 - - (980 ) Stock compensation expense - - 490 - - 490 Preferred share dividends - - - (519 ) - (519 ) Premiums on preferred share repurchases - - (140 ) - - (140 ) Balance, Sept. 26, 2008 125,426 $ 756,922 $ 15,569 $ (631,142 ) $ (35,445 ) $ 105,904 Net income - - - 12,100 - 12,100 Changes in unrealized cash flow hedges - (253 ) (253 ) Foreign currency translation adjustment - (95 ) (95 ) Minimum pension liability - 530 530 Comprehensive income - $ 12,282 Common share repurchase (3,000 ) (18,104 ) 17,217 - - (887 ) Stock compensation expense - - 575 - - 575 Preferred share dividends - - - (437 ) - (437 ) Premiums on preferred share repurchases - - (21 ) - - (21 ) Balance, Dec. 26, 2008 122,426 $ 738,818 $ 33,340 $ (619,479 ) $ (35,263 ) $ 117,416 Balance, March 27, 2009 122,426 $ 738,818 $ 33,969 $ (669,872 ) $ (35,263 ) $ 67,652 Net loss - - - (516 ) - (516 ) Foreign currency translation adjustment - (28 ) (28 ) Minimum pension liability - (94 ) (94 ) Comprehensive loss - $ (638 ) Stock compensation expense - - 363 - - 363 Preferred share dividends - - - (477 ) - (477 ) Premium on preferred share repurchases - - (12 ) - - (12 ) Balance, June 26, 2009 122,426 $ 738,818 $ 34,320 $ (670,865 ) $ (35,385 ) $ 66,888 Net income - - - 720 - 720 Foreign currency translation adjustment - (4 ) (4 ) Minimum pension liability - (290 ) (290 ) Comprehensive income - $ 426 Stock compensation expense - - 325 - - 325 Preferred share dividends - - - (466 ) - (466 ) Premiums on preferred share repurchases - - (119 ) - - (119 ) Balance, Sept. 25, 2009 122,426 $ 738,818 $ 34,526 $ (670,611 ) $ (35,679 ) $ 67,054 Net income - - - 631 - 631 Foreign currency translation adjustment - 2 2 Minimum pension liability - 176 176 Comprehensive income - $ 809 Common share repurchase (743 ) (4,481 ) 3,839 - - (642 ) Stock compensation expense - - 475 - - 475 Preferred share dividends - - - (474 ) - (474 ) Premiums on preferred share repurchases - - (45 ) - - (45 ) Balance, Dec. 25, 2009 121,683 $ 734,337 $ 38,795 $ (670,454 ) $ (35,501 ) $ 67,177 (See accompanying notes to the consolidated financial statements) 4 Zarlink Semiconductor Inc. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (In U.S. dollars, U.S. GAAP) (Unaudited) 1. Basis of Presentation These unaudited interim consolidated financial statements have been prepared by Zarlink Semiconductor Inc. (“Zarlink” or “the Company”) in United States (“U.S.”) dollars, unless otherwise stated, and in accordance with accounting principles generally accepted in the U.S. for interim financial statements.Accordingly, these interim consolidated financial statements do not include all information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management of the Company, the unaudited interim consolidated financial statements reflect all adjustments, which consist of normal and recurring adjustments, necessary to present fairly the financial position at December 25, 2009, and the results of operations and cash flows of the Company for the three and nine month periods ended December 25, 2009, and December 26, 2008, in accordance with U.S. GAAP, applied on a consistent basis.The consolidated financial statements include the accounts of Zarlink and its wholly owned subsidiaries. Intercompany transactions and balances have been eliminated. The balance sheet at March 27, 2009, has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report on Form 20-F for the year ended March 27, 2009.The Company's Fiscal year-end is the last Friday in March. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year or future periods. The Company has aggregated its operating segments under the criteria set forth by the Segment Reporting Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), and is viewed as a single reporting segment. 2. Recently Issued Accounting Pronouncements In June2009, the FASB issued FASB Statement No.168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a Replacement of FASB Statement No.162 (the “Codification”, or “FASB ASC”). The FASB ASC will be the single source of authoritative non-governmental U.S. GAAP. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The FASB ASC is effective for interim and annual periods ending after September15, 2009. All pre-Codification GAAP are superseded as described in FASB Statement No. 168. All other accounting literature not included in the Codification is non-authoritative. The Company adopted the Codification in the second quarter of Fiscal 2010.The Codification did not have a material impact on the Company’s consolidated financial statements.The Company has updated references to the FASB ASC, as appropriate. In October 2009, the FASB issued Accounting Standards Update (“ASU”), 2009-14, to address concerns raised by constituents relating to the accounting for revenue arrangements that contain tangible products and software.The amendments in this ASU change the accounting model for revenue arrangements that include both tangible products and software elements.Tangible products containing software components and non-software components that function together to deliver the tangible product’s essential functionality will no longer be within the scope of guidance in the Software – Revenue Recognition Subtopic of the FASB ASC.The amendments in this ASU will be effective prospectively for revenue arrangements entered into or materially modified in Fiscal Years beginning on or after June 15, 2010.The Company is required to adopt this ASU in Fiscal 2012.The Company is currently evaluating the effect that the adoption of this ASU will have on its consolidated financial statements. In October 2009, the FASB issued ASU, 2009-13, to address the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit.This ASU provides amendments to the criteria in the Revenue Recognition – Multiple-Element Arrangements Subtopic of the FASB ASC.As a result of those amendments, multiple-deliverable arrangements will be separated in more circumstances than under existing U.S.
